DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 June 2022, with respect to the rejection(s) of claim(s) 13, 14, 16–18, and 20 under § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Luo and Ito.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a welding controller for controlling movement of the welding torch” (ln. 7). This claim language is inadequate because a controller alone cannot control the movement of anything. Instead, the controller must direct some element to move in the directed manner. Applicant should add a robot or similar limitation to fill in this gap in the claim.
Claim 17 recites “a robot controller for controlling movement of the robot” (ln. 3). Given that claim 13 already provides for “a welding controller for controlling movement of the welding torch,” which is the same or substantially the same task, claim 17 is indefinite as it’s unclear what role the robot controller plays. The disclosure provides support for weld controllers 210 and 590, and a robot controller 76. Para. 28 of the submitted specification suggests that the weld controller may provide direction to an additional, separate robot controller, but it’s unclear if that’s supposed to be how claim 17 should be read. Applicant should amend the claim to clarify the question of how these two controllers relate and differ.
Claims 14–16, 18 and 19 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 101623867 A) in view of Ito et al. (WO 90/00108 A1).
Claim 13: Luo discloses welding system (abstract, “welding joint position measurement sensing system,” “laser welding”), comprising:
a welding device (4, 12);
a relative position sensor (welding seam position measurement sensor 13) for sensing a relative position of the welding device to an actual weld path
(“welding seam position measurement sensor 13 may be a laser structure light sensor or stereo vision system and so on, the present embodiment takes the form of a laser structure light sensor, forming a light plane 14 which emit laser, the light plane intersects with the object to obtain a laser stripe, can obtain welding seam position information according to the position of laser fringe imaging on the internal visual sensing element”);
an absolute position sensor (coaxial vision camera 11) for sensing an absolute position of the welding torch
(“through the coaxial vision camera observation and continuously obtaining deviation of the robot tool central point and welding seam between the data of the absolute coordinate and deviation in the robot tool when the point is located above the welding seam positive front view relative to the robot terminal origin of reference coordinate of the welding seam position distance, the reference coordinate forward distance of the array as a set of welding seam position reference data along the welding seam with the current robot and stores it to the welding seam position reference table in the real welding stage”); and
a welding controller (20, 21, 22, 23) for controlling movement of the welding torch based on a planned weld path and a correction vector
(figs. 6 and 7 depict an initial “first bye running stage” that allows the robot to teach itself a program and record adjustments that should be made to a compensation algorithm 41, while figs. 8 and 9 employ the taught planned weld path as a “playback” mode while the system also operates with position correcting device 3 using the adjustments recorded in the compensation algorithm 41, and the compensation algorithm 41, a tracking algorithm 44 is run with position correcting device 3 during actual welding depicted in fig. 10);
wherein the welding controller comprises logic for calculating the correction vector based on the relative position of the welding torch to the actual weld path and the absolute position of the welding torch when the actual weld path is different from the planned weld path (depicted in fig. 10; see for example this passage below:
As shown in Figure 10, the actual welding phase is a data processing process in which the tracking algorithm and the compensation algorithm run simultaneously. After obtaining the tool center point trajectory compensation table 42 and weld position reference table 45, and the position correction device 3 completes the zero return operation, starts the robot teaching program, and simultaneously runs the tracking algorithm 44 and the compensation algorithm 41 (in the "memory" Mode). According to the welding length integration module 40, the distance Xt of the tool center point along the weld path is calculated. The tracking algorithm 44 first compares the local coordinate YL of the weld with respect to the weld position measurement sensor and the feedback value YE of the Y-axis slide table. Add the absolute coordinates YAbs of the weld relative to the origin of the tool holder 2. Compare the absolute coordinates YAbs with the weld position reference coordinate YRef obtained by checking the weld position reference table 45 and interpolation. If they are not equal, the difference between the two Is the weld position ΔYS, and the obtained weld position ΔYS is stored in the data buffer 46. The filtering algorithm 47 performs noise reduction processing on the data in the data buffer 46, and passes the filtering result ΔYF to the prediction and vibration suppression algorithm 48. The filtering algorithm 47 may employ methods such as an average method, a Kalman filter method, and a wavelet filter method. The prediction and vibration suppression algorithm 48 calculates a prediction tracking instruction ΔYP and a vibration suppression instruction ΔYD, and adds the prediction tracking instruction ΔYP, the vibration suppression instruction ΔYD, and the tool center point offset compensation amount YTC calculated by the compensation algorithm 41 to obtain the Y-axis drive. The motion command of the motor 16 is YMotor).
Luo does not disclose a welding torch. Instead, Luo only uses a laser processing head unit 4.
However, arc welding with a robot and welding torch is well known, as for example shown in Ito (abstract, “robot system for arc welding”; welding torch 2a), and it would have been obvious to one of ordinary skill in the art to replace the laser processing head of Luo with the arc welding torch of Ito as arc welding is more suitable for making certain types of welds.
Claim 14: Luo discloses a memory (“memory”).
Luo does not seem to explicitly disclose that its memory stores the planned weld path, but it would have been obvious to one of ordinary skill in the art to intuit that it takes on that task, as memory is commonly used for such a task, and there is no other element in Luo better suited to the task.
Claim 17: Luo modified by Ito discloses a robot (Luo: 1) for moving the welding torch; and
a robot controller (Luo: 23) for controlling movement of the robot;
wherein the robot controller adjusts movement of the robot based on the correction vector (clearly suggested, “the robot control unit 23 can start running robot teaching program, the robot control unit 23 runs the robot teaching program”).
Claim 18: Luo discloses the relative position sensor being associated with a weld path tracking system (“welding seam position measurement sensor 13 . . . can obtain welding seam position information”).
Claim 20: Luo discloses a welding system (abstract, “welding joint position measurement sensing system,” “laser welding”), comprising:
means for welding with a welding head (4, 12);
means for moving the welding head (1, 20, 21, 22, 23) in accordance with a planned welding path and a correction vector
(figs. 6 and 7 depict an initial “first bye running stage” that allows the robot to teach itself a program and record adjustments that should be made to a compensation algorithm 41, while figs. 8 and 9 employ the taught planned weld path as a “playback” mode while the system also operates with position correcting device 3 using the adjustments recorded in the compensation algorithm 41, and the compensation algorithm 41, a tracking algorithm 44 is run with position correcting device 3 during actual welding depicted in fig. 10);
means for determining a relative position of the welding torch to an actual welding path 
(“welding seam position measurement sensor 13 may be a laser structure light sensor or stereo vision system and so on, the present embodiment takes the form of a laser structure light sensor, forming a light plane 14 which emit laser, the light plane intersects with the object to obtain a laser stripe, can obtain welding seam position information according to the position of laser fringe imaging on the internal visual sensing element”)
and determining an absolute position of the welding torch
(“through the coaxial vision camera [11] observation and continuously obtaining deviation of the robot tool central point and welding seam between the data of the absolute coordinate and deviation in the robot tool when the point is located above the welding seam positive front view relative to the robot terminal origin of reference coordinate of the welding seam position distance, the reference coordinate forward distance of the array as a set of welding seam position reference data along the welding seam with the current robot and stores it to the welding seam position reference table in the real welding stage”); and
means for calculating a correction to the movement of the welding torch based on the relative position of the welding torch to the actual weld path and the absolute position of the welding torch (depicted in fig. 10; see for example this passage below:
As shown in Figure 10, the actual welding phase is a data processing process in which the tracking algorithm and the compensation algorithm run simultaneously. After obtaining the tool center point trajectory compensation table 42 and weld position reference table 45, and the position correction device 3 completes the zero return operation, starts the robot teaching program, and simultaneously runs the tracking algorithm 44 and the compensation algorithm 41 (in the "memory" Mode). According to the welding length integration module 40, the distance Xt of the tool center point along the weld path is calculated. The tracking algorithm 44 first compares the local coordinate YL of the weld with respect to the weld position measurement sensor and the feedback value YE of the Y-axis slide table. Add the absolute coordinates YAbs of the weld relative to the origin of the tool holder 2. Compare the absolute coordinates YAbs with the weld position reference coordinate YRef obtained by checking the weld position reference table 45 and interpolation. If they are not equal, the difference between the two Is the weld position ΔYS, and the obtained weld position ΔYS is stored in the data buffer 46. The filtering algorithm 47 performs noise reduction processing on the data in the data buffer 46, and passes the filtering result ΔYF to the prediction and vibration suppression algorithm 48. The filtering algorithm 47 may employ methods such as an average method, a Kalman filter method, and a wavelet filter method. The prediction and vibration suppression algorithm 48 calculates a prediction tracking instruction ΔYP and a vibration suppression instruction ΔYD, and adds the prediction tracking instruction ΔYP, the vibration suppression instruction ΔYD, and the tool center point offset compensation amount YTC calculated by the compensation algorithm 41 to obtain the Y-axis drive. The motion command of the motor 16 is YMotor).
Luo does not disclose a welding torch. Instead, Luo only uses a laser processing head unit 4.
However, arc welding with a robot and welding torch is well known, as for example shown in Ito (abstract, “robot system for arc welding”; welding torch 2a), and it would have been obvious to one of ordinary skill in the art to replace the laser processing head of Luo with the arc welding torch of Ito as arc welding is more suitable for making certain types of welds.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Ito as applied to claim 13 above, and further in view of Abe et al. (US Pat. 4,448,342).
Neither Luo nor Ito disclose a relative position sensor comprising a current sensor.
However, this sort of position sensor for an arc welder is already known, as for example shown in Abe (col. 1, lns. 25–29), and it would have been obvious to one of ordinary skill in the art to select the current sensor taught by Abe to be the welding seam position measurement sensor of Luo given that it is functional for the task of relative position sensing.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Ito as applied to claim 13 above, and further in view of Zhang (US Pub. 2016/0361776).
Luo does not disclose its absolute position sensor comprising at least one accelerometer.
However, using an accelerometer to sense a position is already known, as for example disclosed in Zhang (para. 79, “accelerometer . . . position”), and it would have been obvious to one of ordinary skill in the art to add the accelerometer taught by Zhang to the absolute position sensor of Luo to supplement the sensor and enhance accuracy and information.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Ito as applied to claim 13 above, and further in view of Honma et al. (US Pat. 4,877,941).
Luo does not disclose discloses the welding torch moving at least 50 inches per second along the actual welding path.
However, it is within the abilities of one of ordinary skill in the art to select basic welding settings—including torch movement speed—depending on the type of welding torch, the type of material to be welded, and the type off weld to be produced, to ensure a proper weld. Furthermore, torch movements speeds of at least 50 inches per second are already known, as for example shown in Honma (col. 11, ln. 49, “1.5 m/min,” equal to 59 inches per minute).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barth et al. (US Pub. 2019/0070733; teaches the same arrangement of relative and absolute position sensing, but in the context of a robot in a delivery bin and sorting facility).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761